PLATT, District Judge.
The question presented by these protests is as to the validity of a reappraisement of several large importations of dolls. The facts, as set forth in the decision of the Board of General Appraisers, are that the dolls in question were of very many varieties, each variety differing from every other, and that a sample one was not in any way representative of any other that the general appraiser who appraised these dolls on appeal from the local appraiser and the board of three general appraisers which appraised them on appeal from the decision of the general appraiser had before them only one case out of ten of each importation, the same being at least one case from every invoice, and that this by no means represented the numerous varieties of dolls making up the importations. They also find as a fact that, although the law requiring one case from every invoice and at least one case out of every ten cases covered by each entry to be examined was complied with, it was impossible to make a personal examination of the articles in the other cases which differed from those in the cases retained, and as the appeal only covers such articles as were not retained and examined there was no way of getting at the actual values of the portions of the invoices now at issue.
Two questions were presented before the board: First. Is a reappraisement of merchandise by a United States general appraiser or a board of three United States general appraisers invalidated when all of the merchandise or samples of every variety thereof under reappraisement is not present before and examined by the general appraiser or board of three general appraisers at the time the same is passed upon by him or them? In answering this question two members of the board say that it is not invalidated. The third member of the board says that it is. The reasoning of Judge Somerville, the third member, seems to be unanswerable, and I must therefore disagree with the majority of the board in their answer to the question, being clearly of the opinion that all of the proceedings upon appeal were invalid.
The second question which the board had before it was: If such a reappraisement is invalid, should duty be collected upon the value entered upon the invoice or upon the value fixed by the local appraiser? In other words, should the duty be collected upon the value fixed by the la'st valid appraisement or upon the value fixed by the importer in his entry? In the minds of the majority of the board an answer to this question was unnecessary. But the position taken by the minority member on the first question compelled him to answer this one, and so, in bringing his mind in accord with the majority on the merits, he was forced to decide that the value *811fixed by the local appraiser should be the one to which they were relegated. The board, in stating the question in the alternative,, seem to take it for granted that that was a valid appraisement. Whether valid or not, it was the original action from which and of which the importers complained, and undertook in every way known to the law to obtain redress. To send the importer back at this time to an enforced acceptance of the value against which he resorted to such remedies does not strike me as right. The importer was contending that the values placed upon certain portions of the invoice were wrong, and he is entitled to the conclusive presumption that he could have sustained his contention had the opportunity been given him. The customs administrative act provides means by which the government could have produced all the necessary samples. The importers implored the board to permit them to produce evidence which would have been equivalent to the presence of the actual samples, and were denied that right. In the circumstances it must be held that the general appraisers, by acting as they have in this case, conceded that the presence of samples or equivalent testimony would have established the contentions of the importers as to the values of their goods. The present contention of the importers is, to some degree, at least, supported in the case of Erhardt v. Schroeder, 155 U. S. 124, 15 Sup. Ct. 45, 39 L. Ed. 94, and in U. S. v. Phillips (D. C.) 46 Fed. 466. The collector ought to accept the invoice and entry values upon the goods which did not come into the hands of either of the boards acting in reappraisement whose decisions are found invalid, against which entry values there is no’ suggestion of any attempt to distort or conceal facts.
The decision of the Board of General Appraisers is reversed.